Citation Nr: 0533911	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  01-06 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to service connection for hearing loss disability 
in the right ear.

Entitlement to service connection for hearing loss disability 
in the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from April 1941 to October 
1945.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a February 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

The veteran was scheduled for a Board hearing at the RO in 
May 2003 but failed to appear for the hearing without 
explanation.  He has not requested that the hearing be 
rescheduled.  When the case was before the Board in November 
2004, it was remanded for further development.  It has since 
been returned to the Board for further appellate action.

The Board has granted the veteran's motion to advance the 
case on the Board's docket.   

The Board also notes that the representative submitted a 
private medical statement in support of the appeal in 
December 2005 and waived the veteran's right to have this 
evidence initially considered by the originating agency.


FINDINGS OF FACT

1.  Hearing loss disability of the right ear was not present 
within one year of the veteran's discharge from service and 
is not etiologically related to service.

2.  Hearing loss disability of the left ear is etiologically 
related to noise exposure in service. 


CONCLUSIONS OF LAW

1.  Hearing loss disability of the right ear was not incurred 
in or aggravated by active duty, and the incurrence or 
aggravation of such disability during active duty may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Hearing loss disability of the left ear was incurred in 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

As explained below, the Board has found the evidence 
currently of record to be sufficient to substantiate the 
veteran's claim for service connection for hearing loss 
disability in the left ear.  Therefore, no further 
development with respect to this claim is required under the 
VCAA.

With respect to the right ear claim, the Board notes that a 
letter was mailed to the veteran in January 2005 that 
provides the required notice, to include notice that the 
veteran should submit any pertinent evidence in his 
possession.  He was afforded an ample opportunity to respond.    

The record reflects that all indicated development to obtain 
service medical records has been undertaken but the records 
are unavailable, having apparently been destroyed by fire at 
the National Personnel Records Center.  All available post-
service medical records identified by the veteran have been 
obtained, and the veteran has been afforded an appropriate VA 
examination.  Therefore, the Board is satisfied that the 
originating agency has complied with the duty to assist 
requirements of the VCAA and the implementing regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claims.


Legal Criteria

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110.  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2005).

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period 
of war and manifests organic disease of the nervous system to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2005).  

The Board notes that Section 1154(b) provides a basis for the 
Board to conclude that the veteran was subjected to acoustic 
trauma in service but it does not negate the need for medical 
evidence of a nexus between the service acoustic trauma and 
the veteran's current hearing loss.  See Libertine v. Brown, 
9 Vet. App. 521, 524 (1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran alleges that he was subjected to extensive 
acoustic trauma from bombings while serving in England and in 
connection with later combat service.  Unfortunately, the 
veteran's service medical records are unavailable.  The Board 
has found the veteran's contentions concerning his exposure 
to acoustic trauma in service to credible and supported by 
other evidence.  For instance, long before he filed the 
current claims, he informed a health care provider in 
December 1990 that he was subjected to acoustic trauma in 
service.

The available medical evidence does not document the presence 
of hearing loss until many years after service.  In fact, a 
record showing that the veteran was provided hearing aids in 
1988 is the earliest evidence of the presence of hearing 
impairment.

The medical evidence does show that the veteran currently has 
hearing loss disability in each ear.  With respect to the 
etiology of the hearing loss, the record contains an August 
2005 opinion by a VA audiologist who examined the veteran and 
reviewed the claims folder and a December 2005 opinion of a 
private physician who also reviewed the claims folder.  The 
VA audiologist concluded that the veteran's bilateral hearing 
loss disability was not etiologically related to service, 
while the private physician believed that the hearing loss in 
the veteran's left ear was consistent with acoustic trauma 
and therefore related to the veteran's noise exposure in 
service.  The private physician discussed the hearing 
impairment in the veteran's right ear but did not opine that 
it was related to service.

In the Board's opinion, the evidence in support of the 
veteran's claim for service connection for hearing loss 
disability in the left ear is in equipoise with that against 
the claim.  Therefore, the veteran is entitled to service 
connection for this disability.  38 U.S.C.A. § 5107(b).  

On the other hand, service connection for hearing loss 
disability in the right ear must be denied since there is no 
medical evidence of this disability until many years after 
service and the medical evidence addressing the etiology of 
this disability is against the claim.


ORDER

Entitlement to service connection for hearing loss disability 
in the left ear is granted.

Entitlement to service connection for hearing loss disability 
in the right ear is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


